Roberts, Chief Justice.
We are of opinion that the judg*424rrient should be reversed in this case. There are two questions : one relating to the law of the case, and the other upon the ruling of the court in excluding the evidence offered to prove the value of the land.
1st. That the land- sold at an administrator’s sale brought a fair, price, is a proper subject of inquiry, in determining whether or not such sale shall be confirmed by the court, was directly decided by this court, and the reasons therefor fully given by this court, in the case of Hirshfield v. Davis, 43 Tex., 161.
2d. It is contended, that the exception to the ruling of the court in excluding the evidence of value, in the manner in which it was attempted, by simply asking the witness to state its value, is not well taken, because it does not appear that the witness would have proved that the land was of any greater value than it was bid off' at when offered for sale. To which it may be answered, that the question asked the witness was objected to on the ground, as shown by the bill of exceptions, that the court “ had no authority to inquire into the value of the land”; and the court sustained the objection upon that ground. It was thereupon unnecessary to make any further attempt to make proof In support of the application made by the administrator to the court, asking that the sale should not be confirmed, upon the sole ground stated in the application, that the land had not been bid off at a fair price. The ruling of the court was the same, in effect, as dismissing the application, as not containing any ground whatever for refusing to confirm the sale. It decided the whole matter at issue; and under the law as it has been and is now held, that ruling of the court was erroneous..
Judgment reversed and cause remanded.
Reversed and remanded.